Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The double patenting rejection has been withdrawn.
Applicant’s arguments on the merits have been considered but are moot for not considering the references in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Odate (US 2019/0393795) in view of Marumo (2011/0222319) and Koch (ES 2693120).  Examiner Note: A machine translation of the foreign patent has been provided.
As to claim 1, Odate teaches a power conversion apparatus, comprising: a transformer (Fig. 1 108), having a primary winding (Fig. 1 109) and an auxiliary winding (Fig. 1 301/302), wherein the primary winding is configured to receive an input voltage (Fig. 1, VDCH) from an external power source (Fig. 1 102/104), and the auxiliary winding is configured to provide an auxiliary voltage (Fig. 1 VCC); a first power switch (Fig. 1 106), coupled to the primary winding, and controlled by a pulse width modulation signal; a pulse width modulation signal generator (110, ¶3), coupled to the first power switch, and configured to generate the pulse width modulation signal to control on and off of the first power switch; an energy storage element (capacitor between VCC/GND), coupled to a power terminal (VCC) of the pulse width modulation signal generator; and a power circuit (Fig. 1, 308,307,303, 304), coupled to the auxiliary winding, the power terminal of the pulse width modulation signal generator, and the energy storage element, and configured to supply power to the pulse width modulation signal generator and charge the energy storage element according to the auxiliary voltage, wherein the pulse width modulation signal generator makes the power circuit starts charging a backup power of the power circuit according to the auxiliary voltage (the PWM generates the auxiliary voltage) 
Odate does not disclose only when the pulse width modulation signal generator detects that a voltage of the energy storage element is greater than or equal to a threshold voltage, or according to the backup power when the external power source stops providing the input voltage.
Marumo teaches a power conversion apparatus, comprising: a transformer (Fig. 5, item T), having a primary winding (N1) and an auxiliary winding (N3), wherein the primary winding is configured to receive an input voltage (output of 18) from an external power source (AC supply 10), and the auxiliary winding is configured to provide an auxiliary voltage (voltage between R1 and N3); a first power switch (S1), coupled to the primary winding, and controlled by a signal; a signal generator (40, 50), coupled to the first power switch, and configured to generate the pulse width modulation signal to control on and off of the first power switch; an energy storage element (C1), coupled to a power terminal (VCC) of the pulse width modulation signal generator; and a power circuit (30), coupled to the auxiliary winding, the power terminal of the signal generator, and the energy storage element, and configured to supply power to the pulse width modulation signal generator and charge the energy storage element according to the auxiliary voltage (This occurs when the aux voltage is greater than the voltage from the output of 30), wherein the power circuit stores a backup power (energy in C5) according to the auxiliary voltage when a voltage of the energy storage element is greater than or equal to a threshold voltage (this occurs when the voltage of  C5 does not flow the auxiliary winding by the diode, typically 0.7V), wherein the power circuit supplies power to the pulse width modulation signal generator and charges the energy storage element according to the backup power when the external power source stops providing the input voltage (See Fig. 5 and switch S2.  When S2 is open, the only source of power for the controller is C5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Odate to use the backup power of Maruno in order to provide a redundant source of energy.
	Koch teaches starts charging a backup power of the power circuit only when the pulse width modulation signal generator detects that a voltage of the energy storage element is greater than or equal to a threshold voltage (abstract “Procedure for the intermediate storage of electrical energy from an intermediate circuit (1.5) of an electric charge in an electrical intermediate storage device (2.3), in particular for an electric motor (1.2) connected to an inverter (1.3), in that the control operation takes place in a first control voltage, UzrDES, of the intermediate circuit (1.5), and in which the energy of the intermediate circuit (1.5) is stored in the intermediate storage device (2.3) during a phase of motor braking ”.  Note that the braking cuases the motor to act a a generator increasing the voltage.  & Pg.5, last paragrpah“ , in particular to optimize the intermediate storage of electrical energy of an electric motor operated by an inverter that is provided in the braking phase, in which the maximum voltage Ucs reached during the braking phase is determined and recorded in the accumulator of energy so that the maximum voltage Ucs is compared with the maximum allowed normal storage voltage of the accumulator of energy UcmaxDES, and that the minimum storage voltage of the accumulator of energy UcminDES, to which it is discharged in the subsequent discharge phase and from which the load is carried out in a subsequent braking phase of the electric motor or, increase when the maximum voltage in the energy store Ucs is equal to or less than the maximum allowable storage voltage of the energy store of UcmaxDES.” )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to only provide minimum backup power when above a target threshold as taught by Koch to ensure there is sufficient energy to overcome the inherent patristics.  
As to claim 2, Odate in view of Marumo and Koch teaches wherein the pulse width modulation signal generator detects the voltage of the energy storage element through the power terminal, wherein when the voltage of the energy storage element is greater than or equal to the threshold voltage, the signal generator outputs a control signal group to the power circuit, and the power circuit stores the backup power according to the auxiliary voltage in response to the control signal group (See ¶54-55.  Taking a timing measurement is within the broadest reasonable interpretation of the claimed language since it measures the magnitude of voltage drop in a fixed amount of time).
As to claim 3, Odate in view of Marumo and Koch teaches wherein the pulse width modulation signal generator is further configured to detect a voltage of the backup power, wherein when the voltage of the backup power is greater than or equal to the threshold voltage, the pulse width modulation signal generator stops outputting the control signal group to the power circuit, and the power circuit completes storage of the backup power (See Fig 1, the resistor/ zener prevents the capacitor from overcharging).
As to claim 4, Odate in view of Marumo and Koch teaches wherein the threshold voltage is a minimum voltage required by the pulse width modulation signal generator for normal operation (if the threshold is not above the minimum, the current will not flow into the capacitor).
Allowable Subject Matter
Claims 5-10 would be allowable if the claim is rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “wherein the power circuit comprises: a charging circuit, coupled to the auxiliary winding, the power terminal of the pulse width modulation signal generator, and the energy storage element, configured to rectify and filter the auxiliary voltage to generate a first voltage, and supplying power to the pulse width modulation signal generator and charging the energy storage element according to the first voltage; and a power backup circuit, coupled to the charging circuit, the power terminal of the pulse width modulation signal generator, and the energy storage element, wherein the power backup circuit starts charging the backup power according to the first voltage when the voltage of the energy storage element is greater than or equal to the threshold voltage, wherein the power backup circuit supplies power to the pulse width modulation signal generator and charges the energy storage element according to the backup power when the external power source stops providing the input voltage.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839